DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 5 is objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,921,993 (Zammit) in view of US 3,039,664 (Lefcort).
Zammit teaches a lid useful for supplying a soluble gas to a container (capable of use in the intended manner), the lid comprising an internal recess (inside housing 18) configured to be fluidically connected to the container, the lid further comprising:
34) positioned inside the internal recess, wherein the first sealing panel is operable to divide the internal recess into an upper chamber (where 38 is stored) and an open bottom chamber (inside of 30), and 
b. a piercing means (44, 54) configured to selectively pierce the first sealing panel.  
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
further wherein the upper chamber is pressurized with the soluble gas; whereby selectively piercing the first sealing panel releases the soluble gas from the upper chamber into the open bottom chamber, thereby releasing the soluble gas into the container.
Lefcort teaches it is known to a chamber (G) pressurized with a soluble gas (taught to be carbon dioxide in col. 2, line 51), which is released upon selectively piercing of a sealing panel (15) by a piercing means (22, 23) into the container (L).
Examiner notes Zammit teaches the second fluid (38) may contain “any other fluid which a person would like to mix with the first fluid” (col. 2, lines 35-37; emphasis added).  Moreover, carbon dioxide is one type of fluid.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zammit, providing a pressurized gas in the chamber, as taught by Lefcort, motivated by the benefit of pressurizing a liquid stored in the container.  
Regarding claim 2, the piercing means comprises a pressing portion (42) positioned outside the internal recess and a piercing portion (44) positioned inside the internal recess.  
Regarding claim 3, the pressing portion is configured to be pressed, wherein pressing the pressing portion causes the piercing portion to pierce the first sealing panel (Figures 3b, 3c).  
Regarding claim 9, the piercing means comprises a tack (Examiner reads the combination of top end 42, first section 52, second section 54, and bottom end 44 collectively as a tack). 
	Regarding claim 10, the soluble gas comprises carbon dioxide (taught to be carbon dioxide in col. 2, line 51).  
	Regarding claim 11, the internal recess comprises an at least partially threaded surface, the threaded surface configured to engage a counter-threaded portion of the container, thereby affixing the lid to the container (explicitly stated in col. 2, lines 26-30).  
Regarding claim 12, the container comprises a bottle (12).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,921,993 (Zammit) in view of US 3,039,664 (Lefcort) as applied above to claim 3, and further in view of US 2014/0311929 (Tickle).
Regarding claim 4, Zammit in view of Lefcort as applied above to claim 3 teaches all limitations substantially as claimed, but fails to teach a protection means configured to substantially prevent an unintentional release of the gas into the container.  
Tickle teaches a protection means comprising a protective sealing band (12) which must be removed before an upper section including a piercing means (7) can penetrate a sealing panel (9).  See para. [0058].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Zammit in view of Lefcort as applied above, providing a protection means such as that taught by Tickle, motivated by the benefit of inadvertently actuating the piercing means to release the gas into the container.  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of 
Regarding claim 5, the protection means is a locking piece (12) configured to prevent movement of the piercing means, thereby preventing the piercing means from piercing the first sealing panel (explicitly taught in para. [0058]).

9.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,921,993 (Zammit) in view of US 3,039,664 (Lefcort) as applied above to claim 3, and further in view of US 2014/0083879 (Ulstad).
Regarding claim 4, Zammit in view of Lefcort as applied above to claim 3 teaches all limitations substantially as claimed, but fails to teach a protection means configured to substantially prevent an unintentional release of the gas into the container.  
Ulstad teaches a means capable of use as a protective means comprising a second membrane (520) adjacent the first membrane (190) as seen in Figure 7, and taught to comprise a second additive.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Zammit in view of Lefcort as applied above, providing a protection means such as that taught by Ulstad, motivated by the benefit of providing a second additive to the container.  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Examiner notes an alternative ground of rejection can be made that it would have been obvious to provide a second membrane since duplication of the working parts of the prior art, motivated by the benefit of increased rigidity, having a predictable outcome absent a teaching of an unexpected result, is St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, the protection means is an additional sealing panel (Ulstad 520, or a duplicated first membrane of Zammit in view of Lefcort). 

10.	Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,921,993 (Zammit) in view of US 3,039,664 (Lefcort) as applied above to claim 3, and further in view of US 1,644,821 (Eckart).
Regarding claim 4, Zammit in view of Lefcort as applied above to claim 3 teaches all limitations substantially as claimed, but fails to teach a protection means configured to substantially prevent an unintentional release of the gas into the container.  
Eckart teaches a protection means comprising locating a plunger in “a cover depression means” to “prevent inadvertent actuation of the plunger” (col. 2, lines 20-23). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Zammit in view of Lefcort as applied above, providing a protection means such as that taught by Eckart, motivated by the benefit of inadvertently actuating the piercing means to release the gas into the container.  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 7, the protection means is a lip (Eckart rim 3) external to the internal recess, further wherein the lip comprises a height forming a second recessed portion (Eckart recessed panel 11), the second recessed portion being external to the internal recess (located on the external surface of the cover of Eckart).  
Regarding claim 8, the pressing portion of the piercing means is positioned inside the second recessed portion formed by the lip (pressing portion 15 of Eckart shown to be located below the upper edge of the rim, thus locating it inside the recess; see explicit teaching in col. 2, lines 20-23).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.